DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-22 of copending application No. 17/230,345 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.
	This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-20 of copending application No. 17/230,553 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.
	This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-20 of copending application No. 17/230,570 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other.
	This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/173,916 in view of Ogle (US 2018/0077459).
Application No. 17/173,916 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/173,916 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/218,453 in view of Ogle (US 2018/0077459).
Application No. 17/218,453 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/218,453 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/218,411 in view of Ogle (US 2018/0077459).
Application No. 17/218,411 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/218,411 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/554,359 in view of Ogle (US 2018/0077459).
Application No. 17/554,359 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/554,359 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/554,282 in view of Ogle (US 2018/0077459).
Application No. 17/554,282 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/554,282 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/562,997 in view of Ogle (US 2018/0077459).
Application No. 17/562,997 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/562,997 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/563,005 in view of Ogle (US 2018/0077459).
Application No. 17/563,005 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/563,005 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/562,959 in view of Ogle (US 2018/0077459).
Application No. 17/562,959 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/562,959 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent application No. 17/563,010 in view of Ogle (US 2018/0077459).
Application No. 17/563,010 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify application No. 17/563,010 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
This is provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,602,195 in view of Horton (US 2020/0045522).
Patent No. 10,602,195 discloses most of the claim except the thermostat.
Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Patent No. 10,602,195 by the teachings of Horton by having the above limitation so to be able to provide control of smart devices; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,091,534 in view of Horton (US 2020/0045522).
Patent No. 10,091,534 discloses most of the claim except the thermostat.
Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Patent No. 10,091,534 by the teachings of Horton by having the above limitation so to be able to provide control of smart devices; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 9,832,490 in view of Horton (US 2020/0045522).
Patent No. 9,832,490 discloses most of the claim except the thermostat.
Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Patent No. 9,832,490 by the teachings of Horton by having the above limitation so to be able to provide control of smart devices; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 9,654,826 in view of Horton (US 2020/0045522).
Patent No. 9,654,826 discloses most of the claim except the thermostat.
Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Patent No. 9,654,826 by the teachings of Horton by having the above limitation so to be able to provide control of smart devices; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 9,332,304 in view of Horton (US 2020/0045522).
Patent No. 9,332,304 discloses most of the claim except the thermostat.
Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450).
Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Patent No. 9,332,304 by the teachings of Horton by having the above limitation so to be able to provide control of smart devices; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 11,381,850 in view of Ogle (US 2018/0077459).
Patent No. 11,381,850 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 11,381,850 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,992,498 in view of Ogle (US 2018/0077459).
Patent No. 10,992,498 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 10,992,498 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 11,284,122 in view of Ogle (US 2018/0077459).
Patent No. 11,284,122 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 11,284,122 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1-20 of U.S. Patent No. 10,848,789 in view of Ogle (US 2018/0077459).
Patent No. 10,848,789 discloses most of the claim except the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification.
Ogle discloses the above missing limitations; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent No. 10,848,789 by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is not patentable distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 2020/0045522) in view of Ogle (US 2018/0077459).
Regarding claim 1, Horton discloses a system for providing awareness in an environment, the system comprising:
a spatial array of thermostats, each thermostat being associated with a room in a built environment, each thermostat having an identification including a room identifier (one or more thermostats in multiple rooms in a building; see at least Fig. 2 and paragraphs 0085-0087, 0160 and 0449-0450);
each thermostat of the spatial array of thermostats including:
a housing (smart Nest thermostat; see at least Fig. 5 and paragraphs 0078 and 0153),
a wireless transceiver associated with the housing, the wireless transceiver configured to send a beacon signal to communicate with a proximate wireless-enabled programmable device (smart Nest thermostat; see at least Fig. 5. Furthermore, all the smart devices can communicate wirelessly; see at least paragraph 0106),
a processor coupled to the wireless transceiver (smart Nest thermostat; see at least Fig. 5. Furthermore, see at least paragraphs 0072 and 0079-0082), and
memory accessible to the processor, the memory including processor-executable instructions that (smart Nest thermostat; see at least Fig. 5. Furthermore, see at least paragraphs 0072 and 0079), when executed, cause the processor to:
periodically transmit an identification beacon signal including thermostat identification (the smart devices have identification information and it is used for controlling the devices; see at least paragraphs 0160, 0282, 0288, 0438 and 0449-0450). 
Horton discloses a proximate wireless-enabled programmable device and data packets between the smart devices but is not clear about a data packet associated with the proximate wireless-enabled programmable device, the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification.
Ogle discloses a similar system for providing awareness in a hospitality environment and discloses a data packet associated with the proximate wireless-enabled programmable device, the data packet including at least one of the thermostat identification, a corresponding signal strength identification indicating the strength of the identification beacon signal, and a proximate wireless- enabled programmable device identification; a data packet having at least a corresponding signal strength identification and a proximate wireless-enabled device identification; see at least paragraphs 0037 and 0040.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Horton by the teachings of Ogle by having the above limitations so to determine the location of the wireless-enabled programmable device based on the data packet; see at least the Abstract.

	
Regarding claim 2, Horton in view of Ogle disclose the system as recited in claim 1, wherein the thermostat further comprises thermostat circuitry, the thermostat circuitry monitoring and controlling heating and cooling in the space to a setpoint temperature (Horton; smart Nest thermostat; see at least Fig. 5).

Regarding claim 3, Horton in view of Ogle disclose the system as recited in claim 1, further comprising a location of the proximate wireless-enabled programmable device being determined following communication from the spatial array of thermostats to the proximate wireless-enabled programmable device to a server (the combination of Horton’s thermostat; see at least the rejection of claim 1 and Ogle location; see at least paragraphs 0024 and 0027-0029).

Regarding claim 4, Horton in view of Ogle disclose the system as recited in claim 3, further comprising the location of the proximate wireless-enabled programmable device being determined following communication from the spatial array of thermostats to the proximate wireless-enabled programmable device to the server by way of a spatial array of routers, the spatial array of routers being disposed in the built environment (the combination of Horton’s thermostat; see at least the rejection of claim 1 and Ogle location; see at least paragraphs 0024, 0027-0029 and 0046).

Regarding claim 5, Horton in view of Ogle disclose the system as recited in claim 1, wherein the wireless transceiver is configured to communicate with a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, WiFi, ZigBee, near field communications (NFC), Bluetooth and Bluetooth low energy (Ogle; see at least paragraph 0025).

Regarding claim 6, Horton in view of Ogle disclose the system as recited in claim 1, wherein the proximate wireless-enabled programmable device further comprises a user-supplied wireless-enabled programmable interactive device (Ogle; see at least paragraph 0026).

Regarding claim 7, Horton in view of Ogle disclose the system as recited in claim 1, wherein the proximate wireless-enabled programmable device further comprises a single button personal locator device (Ogle; see at least paragraph 0026).

Regarding claim 8, Horton in view of Ogle disclose the system as recited in claim 1, wherein the system further comprises an operational mode selected from the group consisting of alerts-enabled, service request-enabled, tracking-enabled, and non-tracking-enabled (Ogle; see at least paragraph 0048).

Regarding claim 9, Horton in view of Ogle disclose the system as recited in claim 1, wherein the spatial array of thermostats further comprises a plurality of common space beacon devices, each common space beacon device having an identification including a common space (Ogle; see at least paragraphs 0029, 0049 and 0051).

Regarding claim 10, Horton in view of Ogle disclose the system as recited in claim 9, wherein each common space beacon device further comprises:
a processor coupled to a wireless transceiver; and
memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to:
periodically transmit an identification beacon signal including a beacon device identification (Ogle; see at least paragraphs 0029, 0049 and 0051). 

Regarding claim 11, Horton in view of Ogle disclose the system as recited in claim 1, wherein the room comprises a place in an environment selected from the group consisting of hospitality environments, educational campuses, hospital campuses, office buildings, multi-unit dwellings, sport facilities, and shopping malls (Horton; see at least the rejection of claim 1 and Ogle; see at least paragraph 0022).

Regarding claim 12, Horton in view of Ogle disclose the system as recited in claim 1, wherein the room comprises a place selected from the group consisting of elevators, hallways, and stairwells (Ogle; see at least paragraph 0023).

Regarding claim 13, Horton in view of Ogle disclose the system as recited in claim 1, wherein the spatial array of thermostats comprises a vertical and horizontal array of thermostats (the thermostats of Horton; see at least the rejection of claim 1 and the structure of Ogle; see at least Figs. 1A-1C).

Regarding claim 14, Horton in view of Ogle disclose the system as recited in claim 1, wherein the spatial array of thermostats comprises a horizontal array of thermostats (the thermostats of Horton; see at least the rejection of claim 1 and the structure of Ogle; see at least Figs. 1A-1C).

Claim 15 is rejected on the same grounds as claim 1.

Regarding claim 16, Horton in view of Ogle disclose the system as recited in claim 15, further comprising:
a spatial array of wireless routers disposed in the environment, each wireless router configured to receive the data packet from the proximate wireless-enabled programmable device and forward the data packet (Ogle; see at least paragraphs 0025, 0028-0029, 0046 and 0051);
a server located within the built environment and in communication with the spatial array of wireless routers (Ogle; see at least paragraphs 0025, 0028-0029, 0046 and 0051); and
the location of the proximate wireless-enabled programmable device being determined following communication from the spatial array of thermostats to the proximate wireless-enabled programmable device to the spatial array of wireless routers to the server (the combination of Horton’s thermostat; see at least the rejection of claim 1 and Ogle location; see at least paragraphs 0024, 0027-0029 and 0046).

Regarding claim 17, Horton in view of Ogle disclose the system as recited in claim 15, wherein the room identifier comprises an identifier of a place in an environment selected from the group consisting of hospitality environments, educational campuses, hospital campuses, office buildings, multi-unit dwellings, sport facilities, and shopping malls (see at least the rejection of claim 11).

Regarding claim 18, Horton in view of Ogle disclose the system as recited in claim 15, wherein the room identifier comprises an identifier of a place selected from the group consisting of elevators, hallways, and stairwells (see at least the rejection of claim 12).

Regarding claim 19, Horton in view of Ogle disclose the system as recited in claim 15, wherein the spatial array of thermostats comprises a vertical and horizontal array of thermostats (see at least the rejection of claims 13 and 14).

Claim 20 is rejected on the same grounds as claims 1 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426